UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934.FOR THE TRANSITION PERIOD FROMTo. Commission File Number 000-12817 SONA MOBILE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 95-3087593 (State or other jurisdiction(I.R.S.
